Action by Samuel Gelbond against J.K. Attwood and others, as the Board of Pharmacy for the State of Florida. From a judgment in favor of the plaintiff, the defendants appeal.
Affirmed.
On final hearing the Chancellor below held that the Board of Pharmacy of the State of Florida was without authority to deny or withhold from the appellee — under the peculiar facts appearing in the transcript — a certificate to practice pharmacy in the State of Florida. The defendant-appellant on this appeal contends that it has the optional authority under Section 465.02, F.S.A., to withhold from the appellee such certificate, although the appellee received an annual license to practice pharmacy in the State of New Jersey for some twenty odd years prior to the institution of this cause in the lower court. Emphasis in the argument was placed on a grade of the appellee of 55 on toxicology and an average grade of 70 1/2 on all other subjects. The New Jersey law requires an average grade of not less than 75 per cent and not less than 60 in any one subject and the New Jersey Board issued the appellee a certificate to practice pharmacy in New Jersey in the year 1921.
The appellants have not shown reversible error in the record.
Affirmed.
ADAMS, C.J., and TERRELL, CHAPMAN, BARNS and HOBSON, JJ., concur.
THOMAS and SEBRING, JJ., dissent.